Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TETRAGENEX PHARMACEUTICALS, INC. 1 Maynard Drive Suite 105 Park Ridge, New Jersey 07656 October 17, 2007 By Edgar Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 7010 Washington, D.C. 20549 Attn: Sebastian Gomez Abero Division of Corporation Finance Re: Tetragenex Pharmaceuticals, Inc. Registration Statement on Form SB-2 Filed September 12, 2007 File No. 333-146014 Dear Mr. Abero: Tetragenex Pharmaceuticals, Inc. (the  Company ) hereby requests, pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, acceleration of effectiveness of the registration statement (the Registration Statement) so that such Registration Statement will become effective as of 10:00 a.m., Friday, October 19, 2007, or as soon thereafter as practicable. In connection with our request, we acknowledge the following: Should the Securities and Exchange Commission (the  Commission ) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and The Company may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal laws of the United States. Thank you in advance for your attention to this matter. Very truly yours, Tetragenex Pharmaceuticals, Inc. /S/ Martin Schacker Martin Schacker, Co-Chief Executive Officer
